Citation Nr: 9928722	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral ankle 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
to encompass the issue of whether there was a prior final 
denial.  

3.  Entitlement to service connection for bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	R. E. Bates, Attorney

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976.  

By rating action in March 1989, the RO denied service 
connection for a nervous disorder.  

By rating action in September 1993, service connection for a 
bilateral ankle disorder was denied by the RO.  The veteran 
was notified of this decision and did not perfect an appeal 
within one year of notice of the decision denying the claim.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision by the 
RO which, in part, found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a psychiatric disorder, including PTSD.  A personal 
hearing before the RO was conducted in January 1997.  In July 
1997, a hearing was held at the RO before I. S. Sherman, who 
is a member of the Board designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 1998).  At the hearing officer's request, 
the Board remanded the appeal to the RO in October 1997.  

In light of the decision hereinbelow regarding the claim to 
reopen service connection for a psychiatric disorder, 
including PTSD, the Board has modified the issue to reflect 
the appropriate adjudicatory consideration, as set forth on 
the first page of this document.  

Also certified for appellate review from an April 1997 rating 
decision are the issues of service connection for a bilateral 
leg disability and whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
bilateral ankle disability.  


FINDINGS OF FACT

1.  Service connection for a bilateral ankle disorder was 
denied by an unappealed rating decision by the RO in 
September 1993.  

2.  The additional evidence received since the September 1993 
rating decision does not establish a relationship between any 
current ankle disability and military service, nor is it so 
significant that it must be considered with all the evidence 
of record.  

3.  Service connection for a nervous disorder was denied by 
rating decision in March 1989.  

4.  The veteran was not provided written notification of the 
March 1989 rating decision that denied service connection for 
a nervous disorder.  

5.  The issue of service connection for PTSD was not 
previously denied by the RO.  

6.  No competent medical evidence has been submitted to 
establish that the veteran has a bilateral leg disability 
which is related to service.  


CONCLUSIONS OF LAW

1.  Material evidence has not been submitted to reopen the 
claim of service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

2.  The March 1989 rating action denying service connection 
for a psychiatric disability is not final.  38 U.S.C.A. 
§ 5104 (West 1991); 38 C.F.R. §§ 3.103(a)(b), 3.104, 3.160(c) 
(1998).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for a bilateral leg disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Ankle Disorder

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Nevertheless, 
as the RO did not rely on this test in deciding the claim 
pertaining to the bilateral ankle condition, there is no need 
to remand this issue for consideration of the holding in 
Hodge.  

As noted above, service connection for a bilateral ankle 
disorder was denied by the RO in September 1993.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  The evidence of record at the time of 
the last final rating decision in March 1989 included the 
veteran's service medical records, VA examination reports 
dated in February 1977 and July 1993; a February 1977 private 
examination report, copies of private hospital records for 
treatment from 1979 to 1983, and VA outpatient records for 
treatment from 1988 to 1989.  

The service medical records, including the veteran's 
separation examination in July 1976, were negative for any 
complaints, diagnosis, or abnormalities referable to any 
ankle disorder.  Likewise, the February 1977 and July 1993 VA 
examinations and the private hospital records from 1979 to 
1983 were negative for any abnormalities or diagnosis of an 
ankle disorder.  The VA examinations showed full range of 
motion in both ankles.  A provisional diagnosis of post-
traumatic arthritis of the ankles was noted on a VA progress 
note in November 1988.  However, subsequent x-ray studies of 
the ankles showed no evidence of arthritis.  

Based on this evidence, the RO, in September 1993, denied 
service connection for a bilateral ankle disorder on the 
grounds that there was no evidence of any ankle injury or 
disability in service.  

The evidence added to the record since the September 1993 
rating decision includes VA examination reports in May 1994, 
August 1995, and March 1997; copies of medical records from 
the Social Security Administration received in August 1994, 
with additional records received in December 1998; copies of 
VA outpatient records pertaining to treatment in 1980, 1994, 
and from 1997 to 1998; a March 1997 VA examination for aid 
and attendance (A&A) purposes, and private hospital records 
pertaining to treatment from 1980 to 1991, and 1997 to 1998.  

The VA medical records, including the March 1997 general and 
A&A examinations and the outpatient progress notes, showed no 
abnormalities or diagnosis referable to any bilateral ankle 
disorder.  The VA records indicate that the veteran had full 
range of motion and normal strength in both ankles.  A 
private hospital report in November 1997 indicated that the 
veteran was seen for right ankle pain after falling earlier 
that day.  X-ray studies showed no evidence of fracture or 
dislocation, and the ankle mortise was normally maintained.  
There was moderate soft tissue swelling overlying the lateral 
malleolus.  The veteran had full range of motion and there 
was no evidence of sensory deficit.  The impression was right 
ankle sprain.  

The remainder of the VA and private medical records, and the 
records from the Social Security Administration, are silent 
for any specific complaints, abnormalities, or diagnosis 
referable to any bilateral ankle disorder.  The veteran did 
not provide any specific information concerning his claimed 
bilateral ankle problems at the personal hearing at the RO in 
July 1997.  

While private medical records show treatment for a right 
ankle sprain in November 1997, they do not medically link the 
right ankle problem to service.  The prior evidence failed to 
show the presence of a chronic bilateral ankle disability, 
and the additional pertinent records, while showing treatment 
for a right ankle sprain, fail to provide an etiological 
relationship between any current ankle problem and service.  
Thus, the additional evidence is not material.  Accordingly, 
the Board finds that a basis to reopen the claim of service 
connection for a bilateral ankle disorder has not been 
presented.  

Psychiatric Disorder & PTSD

By rating action in March 1989, the RO denied service 
connection for a nervous disorder and an increased rating for 
bilateral pes planus.  On April 6, 1989, the RO notified the 
veteran of the March 1989 rating decision with respect to the 
claim for an increased rating.  However, the notification 
letter did not include any discussion concerning the issue of 
service connection for a nervous disorder, nor did the letter 
indicate that the claim was denied.  Furthermore, the issue 
of service connection for PTSD was not raised by the veteran 
or addressed by the RO at that time.  

Pertinent VA Regulations relating to finality of 
determinations of the agency of original jurisdiction 
provide, in part, as follows:  

Claimants and their representatives are 
entitled to notice of any decision made 
by VA affecting the payment of benefits 
or the granting of relief.  Such notice 
shall clearly set forth the decision 
made, any applicable effective date, the 
reason(s) for the decision, the right to 
a hearing on any issue involved in the 
claim, the right of representation and 
the right, as well as the necessary 
procedures and time limits, to initiate 
an appeal of the decision.  

38 C.F.R. § 3.103(b) (1998).  

A decision of a duly constituted rating 
agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of the Department of 
Veterans Affairs as to conclusions based 
on the evidence on file at the time VA 
issues written notification (emphasis 
added) in accordance with 38 U.S.C. 5104.  
A final and binding agency decision shall 
not be subject to revision on the same 
factual basis except by duly constituted 
appellate authorities or except as 
provided in Sec. 3.105 of this part.  

38 C.F.R. § 3.104(a) (1998).  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified (emphasis 
added) is final if an appeal is not 
perfected as prescribed in Rule 302 (§ 
20.302 of this part).  

38 C.F.R. § 20.1103 (1998).  

The linchpin by which finality of a rating decision attaches 
to an adjudicatory action by the RO is written notification 
of the decision sent to the claimant.  The action becomes 
final on the expiration of 1 year after the date of notice of 
the decision, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d) (1998).  Therefore, 
without notification, the appeal period can not begin to run.  

In the instant case, the Board finds that the evidentiary 
record as currently constituted does not show that the 
veteran was ever notified of the March 1989 rating decision 
with regard to the denial of his claim of service connection 
for a nervous disorder.  Inasmuch as the veteran was not 
provided written notification of the March 1989 rating 
action, the decision is not final.  

Similarly, the issue of service connection for PTSD was never 
previously adjudicated by the RO.  Therefore, finality does 
not attach, and the RO's consideration of the issue on the 
basis of new and materiality was inappropriate.  

Bilateral Leg Disability

Regarding the veteran's claim of service connection for a 
bilateral leg disability, the threshold question to be 
answered is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, the veteran's service medical records 
are silent for any complaints, abnormalities, or diagnosis 
referable to a bilateral leg disability during service.  
Furthermore, the veteran specifically denied any history of 
swollen or painful joints, leg cramps, bone, joint or other 
deformity, or knee problems on his Report of Medical History 
in July 1976, and no pertinent abnormalities referable to his 
legs were noted on his separation examination at that time.  

The evidentiary record shows that the veteran sustained 
injuries to his legs in an automobile accident in January 
1990.  (See letter from R. R. Raub, M.D., dated in February 
1990.)  Dr. Raub also indicated that he treated the veteran 
for leg problems following an automobile accident in 1982.  
While the evidentiary record includes diagnoses of status 
post leg injuries, there is no evidence to suggest that the 
leg problems are related to injuries in service.  

The evidence in this case does not support a finding that 
this claim is well grounded.  Specifically, the veteran has 
presented no medical evidence of the presence of a nexus 
between any current bilateral leg disability and military 
service.  The veteran, as a lay person, is not competent to 
offer an opinion regarding the question of medical diagnosis 
or the etiological relationship between any bilateral leg 
disability now present and military service.  Espiritu.  
Therefore, in the absence of competent medical evidence 
connecting any current disability the veteran may have to his 
period of service, the Board finds that a well-grounded claim 
of service connection for a bilateral leg disability has not 
been submitted.  Grottveit.  


ORDER

To the extent that a final rating decision for the issues of 
service connection for a psychiatric disorder and PTSD have 
not been promulgated, the appeal is allowed.  

As material evidence has not been submitted to reopen the 
claim of service connection for a bilateral ankle disorder, 
the appeal is denied.  

As a well-grounded claim of service-connection for a 
bilateral leg disorder has not been presented, the appeal is 
denied.  


REMAND

In light of the Board's decision regarding the issues of 
service connection for a psychiatric disorder, including 
PTSD, the RO must now consider the issues on a de novo basis.  

Although further delay is regrettable, it is the decision of 
the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The RO should attempt to verify the 
veteran's claim that he was raped in 
service.  In this regard, the 
instructions contained in M21-1, Part 
III, 5.14 for developing PTSD claims 
based on personal assault must be 
followed.  Requests for any additional 
information should be made through the 
veteran's attorney.

2.  If any stressor is verified, 
appropriate development should be 
undertaken to secure any additional PTSD 
medical treatment records which may be 
available and to verify the diagnosis of 
PTSD.

3.  The RO should adjudicate the issue of 
service connection for a psychiatric 
disorder and the separate issue of 
service connection for PTSD on a de novo 
basis.  If either determination remains 
adverse to the veteran, he and his 
attorney should be provided a 
Supplemental Statement of the Case, to 
including the appropriate laws and 
regulations on service connection, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

